                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ALAINA VILLA,                                   §
                                                §
        Plaintiff,                              §
                                                §
                                                §
v.                                              §           CIVIL ACTION NO. 4:19-cv-4129
                                                §                                   JURY
TARGET CORPORATION AND                          §
ELAINE SWAIN                                    §
                                                §
       Defendant.                               §

                                 REQUEST FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant, TARGET CORPORATION, hereby asserts its rights under the 7th

Amendment to the United States Constitution and demands, pursuant to Federal Rule of Civil

Procedure 38, trial by jury on all issues.

                                             Respectfully submitted,

                                             GERMER PLLC


                                             By: __/s/ Valerie Ly w/ permission
                                                    Troy A. Williams
                                                    State Bar No. 00788678
                                                    Federal I.D. No. 19043
                                                    America Tower
                                                    2929 Allen Parkway, Suite 2900
                                                    Houston, Texas 77019
                                                    Telephone: (713) 650-1313
                                                    Facsimile: (713) 739-7420
                                                    Email: twilliams@germer.com

                                             LEAD ATTORNEY FOR DEFENDANT
                                             TARGET CORPORATION




                                                1
OF COUNSEL:
Valerie L. Ly
State Bar No. 24053692
Federal I.D. No. 2387134
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
Telephone: (713) 650-1313
Facsimile: (713) 739-7420
Email: vly@germer.com


                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been duly
sent via CM/ECF on October 22, 2019 to all counsel of record, as follows:

       Via CM/ECF
       Keith Grady
       The Grady Law Firm, P.C.
       2219 Sawdust Road, Suite 1904
       The Woodlands, Texas 77380
       Facsimile: (713) 980-5305
                                                   /s/ Valerie Ly
                                                   Valerie Ly




                                              2
